Citation Nr: 1435105	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  His DD 214 indicates that he had service in Vietnam and his principle military occupational specialty (MOS) was as a medical corpsman.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video-conference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.

In April 2013, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development, specifically, to afford the Veteran additional VA examinations and obtain VA treatment records.  With regard to the issues of entitlement to service connection for bilateral knee and ankle disorders, as well as a back disorder, for the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a left knee disorder, right knee disorder, left ankle disorder, right ankle disorder and back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of this appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 132 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, service connection for PTSD has already been established, and the Veteran appealed the initial 30 percent disability rating that was assigned by the RO.  In such cases, the Court has held that where service connection has been granted and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice with regard to the current claim is nonprejudicial.  See Dingess, 19 Vet. App. at 490-91.  

Here, a letter dated May 2009 informed the Veteran of all of the elements required to substantiate his original service connection claim and also satisfied the requirements of Dingess/Hartman by informing him how VA assigns the disability rating and effective date elements of a claim.  Moreover, an August 2010 Statement of the Case (SOC) provided him with the rating criteria used by VA in evaluating mental health disabilities, including the criteria for establishing a disability evaluation in excess of 30 percent.

The Board concludes that VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service VA treatment records, as well as VA mental health examinations dated August 2009, September 2011, and September 2013.  Additionally, the claims file contains the Veteran's personal statements and testimony in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

Review of the VA examination reports shows that the VA examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with a review of diagnostic test results, and provided sound reasons and bases for their conclusions.  Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

Further, as noted, the appellant was afforded a Board hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on such evidence and elements.  The Board remanded this claim to provide another VA examination and obtain additional records in order to assess the level of impairment associated with the Veteran's PTSD.  However, as it appears that the Veteran did not begin receiving mental health treatment until June 2009, the request for earlier VA mental health treatment records is null.  Thus, given the development undertaken by VA, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

Increased initial  rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes ("DC") identify the various disabilities. See 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2013).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD has been evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's 'primary consideration' is the Veteran's symptoms).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for the current 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.


And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board must also consider the Global Assessment of Functioning (GAF) scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

The record shows that in June 2009 the Veteran sought treatment at the VA Medical Center (VAMC).  He reported symptoms of PTSD including intrusive thoughts, nightmares, exposure distress, avoidance of thoughts, feelings of detachment, emotional numbing, sleep difficulties, irritability, difficulty concentrating, hypervigilance, road rage, and exaggerated startle response.  He had a slight constriction of affect.  He had been married to his wife for 40 years and had two sons with whom he had frequent contact.  He was employed full time as a mechanic and had that job for the past 10 years.  His assigned GAF score was 75 on June 19 and 50 on June 30.  

In August 2009, the Veteran was afforded a VA compensation and pension examination, at which time, he reported his most significant problem as a chronic inability to sleep through the night, which he said started immediately after his return from Vietnam.  He also discussed increasing anxiety due to a work schedule change.  Specifically, he had previously worked 60 to 80 hours a week and now only worked 40-50 hours a week.  He stated that since his busy work schedule had always served as a distraction from his symptoms, his symptoms had increased in frequency and severity.  Additional symptoms included nightmares, flashbacks, hypervigilance, anger/irritability and impatience, difficulty in crowds (including instances of aggressive behavior, such as fights and road rage) and hypersensitivity.  However, he said he had a good relationship with his family and maintained friendships with old friends (adding that he had recently attended his 45th high school reunion).  He reported a good work history with no problems with coworkers or supervisors.  During the mental status examination, he had good hygiene without evidence of a thought disorder, paranoia, hallucinations, obsessions, personality pathology or intentional distortion of his report.  He was well-oriented and denied memory problems.  He admitted to past suicidal and homicidal thoughts, but denied any attempts or gestures.  He also admitted having attacks of anxiety and impatience several times per week.  His affect was somewhat constricted and there was minimal display of emotion.  The examiner noted that his dazed look during the examination was probably a manifestation of anxiety.  The examiner stated that he functioned reasonably well in an occupational setting, but his relationships were significantly impaired due to PTSD.  The Axis I diagnosis was PTSD and the assigned GAF score was 67, suggestive of mild symptoms.  It was noted that as the Veteran approached retirement age his coping strategies may be less effective and he may experience an exacerbation of his symptoms.

In October 2009, the Veteran began regular psychotherapy for PTSD at the VAMC; he was not prescribed any medication.  During the first session, his GAF score was 65.  On October 19, it was noted that he had increased symptoms.  On October 29, his GAF score was 64.  His therapist again noted an increase in symptoms in December, which he attributed to the recent death of the Veteran's brother.  In February 2010, the Veteran reported that his elderly mother had died.  His assigned GAF score was 66.  In March 2010, he reported feeling significantly less anxious than before starting therapy.  In May 2010, he was discharged from therapy, as it was noted his treatment goals had been met.  

In his September 2010 notice of disagreement, the Veteran stated that he had been demoted from his position as a supervisor in August 2007 due to his lack of focus on work-related matters.

In September 2011, the Veteran was afforded a second VA compensation and pension PTSD examination, at which time his only noted symptoms were anxiety and chronic sleep impairment.  The Veteran stated that he had more time on his hands to be preoccupied with his PTSD symptoms since he had retired from his job in October 2010.  The examiner observed that a comparison of his current diagnostic test score compared to a previous score indicated a worsening of his diagnosis, and his clinical and subscale evaluations demonstrated moderate-severe distress related to his PTSD symptomatology.  His assigned GAF score was 67.

In June 2012, the Veteran requested an appointment with his VA mental health provider, noting that he felt his symptoms had increased.  He reported increased depression over the past six month, as well as insomnia, significant weight loss and social withdrawal.  In July, he resumed psychotherapy with a new clinician; the GAF score assigned during his first session was 60, suggestive of moderate symptoms.  During an August 2012 session, he was again assigned a GAF of 60.  

During a February 2013 psychotherapy session, the Veteran was noted to have intrusive memories, nightmares, mild distress and physiological reactivity, mild avoidance of thoughts/feelings and activities/situations that reminded him of his stressors, interpersonal detachment, emotional numbing, disrupted sleep, hypervigilance and hyperstartle reactions.  His assigned GAF score was 60.  

During a third PTSD compensation and pension examination in September 2013, the examiner noted that, overall, the Veteran's symptoms did not appear to have worsened.  The symptoms noted during the evaluation were anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran described his relationship with his wife as good.  He also stated that he had regular contact with his sons and grandchildren.  He participated in his grandchildren's activities and attended their sporting and school events.  The Veteran stated that he retired in October 2010 , explaining that he had shoulder surgery and he was offered an early "buy out."  After administering diagnostic tests, the clinician noted that persons who responded like the Veteran typically report feelings of anxiety, tension and worry, and tend to prefer solitary activity.  The Veteran's assigned GAF score was 66.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As noted above, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, based on a review of the aforementioned evidence, the Board finds that the symptoms associated with the Veteran's PTSD have more nearly approximated the criteria required for the 50 percent rating.  In this regard, the Board observes that his reported symptoms resulting from his disorder included chronic sleep impairment; anxiety: nightmares; depression; emotional avoidance and numbing; suspiciousness; impaired impulse control with periods of unprovoked violence; hyperarousal; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Moreover, the Veteran's GAF scores during this period ranged from 50 to 67.  While the Board is cognizant that the Veteran did not manifest all of the symptoms suggested under 38 C.F.R. §  4.130, DC 9411 for a disability rating of 50 percent, as noted above, the Court has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  In addition, while the Board recognizes that the Veteran's GAF scores during this period varied, a GAF score is just one part of the medical evidence to be considered and is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  
	
With regard to assigning a higher disability rating for any portion of the period on appeal, the Board has considered whether a 70 percent disability rating for PTSD is warranted.  Although the 70% rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).   That is, simply because this Veteran has anxiety and depression, and because the 70% level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70% level.   Indeed, the 30%, 50%, and 70% criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.   Here, the Veteran's anxiety and depression are contemplated by the 50% criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

And while the Veteran did report impaired impulse control (such as road rage), there is no indication that this caused deficiencies in most areas.  He has been married to his wife for more than 40 years and described that relationship as good.  He also maintains a relationship with his sons and grandchildren.  With respect to occupational impairment, the Veteran held his most recent job as a mechanic on a full time basis for more than 10 years, and he retired in 2010 due to a shoulder disability.  

The Board finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70% rating, and therefore, a 70% rating is not warranted.   See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114. However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is manifested by symptoms and functional impairment expressly set forth in the General Rating Formula, including sleep impairment, depression, anxiety, irritability, and impaired impulse control,  and their resulting effects on occupation and socialization, including difficulty in establishing and maintaining effective work and social relationships.  See § 4.130, DC 9411.  Moreover, the Court has held that the General Rating Formula also contemplates symptoms not explicitly mentioned therein.  See Mauerhan, 16 Vet. App. at 442.  The Veteran does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be 'exceptional' or 'unusual.'

A comparison of the Veteran's PTSD and the rating criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to 

whether there was marked interference with employment). Therefore, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to an initial disability rating of 50 percent, and no more, for PTSD is granted.


REMAND

In its April 2013 remand, the Board directed the VA examiner to provide an opinion as to the likelihood that the Veteran's current knee, ankle and spine disorders were the result of service.  Specifically, the Board asked the examiner to consider that the Veteran has a Parachustist Badge and made assault jumps wearing heavy packs during service.   However, there is no evidence that the examiner considered this evidence in his opinion, and, in fact, specifically noted that no in-service injury was documented.  As such, the claims must be returned for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return claims folder to the VA examiner(s) who performed the September 2013 VA spine, ankle and knee/lower leg examinations for an addendum opinion as to whether it is at least as likely as not that the Veteran's current low back, bilateral knee, and bilateral ankle disorders had their clinical onset during active service or are related to some aspect of service.  The complete claims folder should be provided to the examiner(s) and the examiner(s) should be asked to specifically note that the claims folder and the VA electronic record have been reviewed.

In providing this opinion(s), the examiner(s) must consider (a) that the Veteran has a Parachutist Badge and made assault jumps wearing heavy packs during service; (b) the April 1967 X ray study of the left ankle showing soft tissue swelling about the lateral malleolus and a very small bony radial density projected at the tip of the malleolus which might represent a small avulsion fracture; and (c) the Veteran's statement that he has had back, knee, and ankle symptoms since service.  It should be noted in the report(s) that the examiner(s) took these three facts into consideration in formulating an opinion.  

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record.

If the examiner(s) who performed the September 2013 examinations is unavailable, then another examiner should be asked to review the claims folder and provide the requested opinion.  

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


